ORDER
THOMAS F. HOGAN, District Judge.
On January 31, 1990, the Court granted defendants’ motion for summary judgment *1182in the related case of Solon Automated Services, Inc. v. Borger Management, Inc., et al., 742 F.Supp. 1178 (D.D.C.1990). On that same date, and by the same order, the Court dismissed the case. In its memorandum opinion granting defendants’ motion for summary judgment, the Court incorrectly stated that Ana Utley was not a defendant in Civil Action No. 89-149. However, in a Stipulation and Order filed on June 29, 1989, in which Civil Action 89-1325 was consolidated with 89-149, Ana Utley was joined as a defendant in Civil Action 89-149. The memorandum opinion filed on January 31, 1990, is thus amended by deleting Footnote One on page one to correct this error. This amendment does not affect the substantive ruling of the Court.
Still remaining for the Court’s consideration is the above-captioned eviction case, Jon and Ana Utley v. Solon Automated Services, Inc., 742 F.Supp. 1181 (D.D.C.1990), which was removed to this Court from the Superior Court of the District of Columbia on May 12, 1989.
Accordingly, it is this 7 th day of February, 1990,
ORDERED that a status conference shall be held in Civil Action No. 89-1325 on February 14, 1990, at 9:30 A.M. in Courtroom Nine to discuss what, if any, action should be taken by this Court on this case; and it is
FURTHER ORDERED that the clerk is directed to file a copy of this order in the docket for Civil Action No. 89-149.